DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-16, and 18 are allowed.  The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to teach or render obvious a system and method for controlling a continuously variable valve duration (CVVD) of an intake valve and an exhaust valve consisting of changing the overlap area of the intake and exhaust valves is performed by changing an opening duration of each of the intake and exhaust valves while respectively maintaining an amount of valve lift of the intake and exhaust valves at respective constant values by the intake CVVD device and the exhaust CVVD device, as claimed in claims 1 and 9.  Claim 2-5, 7-8, 10-16 and 18 are allowable based on their dependence on an allowed claim.  

Support for the amendments dated October 14, 2021 can be found in figures 2, 3a, and 3b of the drawings dated November 19, 2019.  Therefore, these amendments do not necessitate a new matter rejection. 

The prior art of Fuwa (USPN 7,647,159), Herrin et al. (USPN 4,054,109), Schnell et al. (PG Pub 2009/0255495), and Nakhle et al. (PG Pub 2019/0093525) all teach increasing or changing the valve overlap area by changing the opening duration of either the intake valve or the exhaust valve or both; however, the prior art of record does not clearly teach changing the valve overlap area while maintaining a constant lift of the intake and exhaust valves at respective values by the CVVD devices.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record above and on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747